     Case 1:19-cv-01540-NONE-JDP Document 10 Filed 05/12/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON A. ANDRUS,                                 Case No. 1:19-cv-01540-JDP
12                       Petitioner,                   FINDINGS AND RECOMMENDATIONS TO
                                                       DISMISS PETITION FOR FAILURE TO
13           v.                                        EXHAUST CLAIMS
14    J. SULLIVAN,                                     RESPONSE DUE IN FOURTEEN DAYS
15                       Respondent.                   ECF No. 1
16                                                     ORDER DIRECTING CLERK OF COURT TO
                                                       ASSIGN CASE TO DISTRICT JUDGE
17

18          Petitioner Jason A. Andrus, a state prisoner without counsel, petitioned for a writ of

19   habeas corpus under 28 U.S.C. § 2254. ECF No. 1. Petitioner claims that his prison’s delayed

20   service of a rules violation report caused him to lose 121 days of credit. Id. at 7. On March 18,

21   2020, we ordered petitioner to show cause within thirty days of the date of service of our order

22   why the petition should not be dismissed for failure to exhaust his claims. ECF No. 8. More than

23   thirty days have passed, and petitioner has failed to respond to our order. For the following

24   reasons, we recommend that the petition be dismissed.

25   Discussion

26          Absent rare circumstances, a state prisoner shall not be granted federal habeas relief

27   unless “the applicant has exhausted the remedies available in the courts of the [s]tate.” 28 U.S.C.

28   § 2254(b)(1)(A). A petitioner can satisfy the exhaustion requirement by providing the highest
                                                       1
     Case 1:19-cv-01540-NONE-JDP Document 10 Filed 05/12/20 Page 2 of 3

 1   state court with a full and fair opportunity to consider each claim before presenting it to the

 2   federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v. Henry, 513 U.S. 364,

 3   365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971). The exhaustion doctrine is based on

 4   comity; it gives the state court the initial opportunity to correct the state’s alleged constitutional

 5   deprivations. See Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509,

 6   518 (1982).

 7           Here, petitioner has not stated that he sought any internal prison review or state-level

 8   judicial review of his claims before filing the instant petition, and he has provided no proof of any

 9   such proceedings.1 See generally ECF No. 1. We gave petitioner an opportunity to show

10   exhaustion, and he has failed to do so.2 Therefore, we find that petitioner has failed to meet his

11   burden to show he has exhausted his claims prior to filing his petition. Because it plainly appears

12   that petitioner is not entitled to relief, we recommend that the petition be dismissed.

13   Certificate of Appealability
14           A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

15   court’s dismissal of a petition; he may appeal only in limited circumstances. See 28 U.S.C.

16   § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254

17   Cases requires a district court to issue or deny a certificate of appealability when entering a final

18   order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116

19   F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner

20   makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
21   This standard requires the petitioner to show that “jurists of reason could disagree with the district

22   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

23   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

24   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial

25

26   1
      Petitioner stated “N/A” on all sections of his habeas petition related to exhaustion.
     2
27    In our order to show cause, we also provided petitioner an opportunity to seek a stay and
     abeyance of his petition to exhaust his claims or to file a first amended complaint demonstrating
28   exhaustion. ECF No. 8.
                                                        2
     Case 1:19-cv-01540-NONE-JDP Document 10 Filed 05/12/20 Page 3 of 3

 1   showing of the denial of a constitutional right. Thus, we recommend that the court decline to

 2   issue a certificate of appealability.

 3   Findings and Recommendations

 4            For the foregoing reasons, we recommend that the court grant dismiss the petition as

 5   untimely and for failure to state a claim and decline to issue a certificate of appealability. These

 6   findings and recommendations are submitted to the U.S. district judge presiding over the case

 7   under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the service of the

 8   findings and recommendations, the parties may file written objections to the findings and

 9   recommendations with the court and serve a copy on all parties. That document must be

10   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

11   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

12   Order

13            The clerk of court is directed to assign this case to a district judge for the purposes of

14   reviewing these findings and recommendations.

15
     IT IS SO ORDERED.
16

17
     Dated:      May 12, 2020
18                                                        UNITED STATES MAGISTRATE JUDGE
19

20   No. 206.
21

22

23

24

25

26
27

28
                                                          3
